Case 5:19-cv-00961-AB-AS Document 68 Filed 12/08/20 Page 1 of 1 Page ID #:755



 1

 2

 3

 4

 5                                                          JS-6

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11    WAYNE FOURNERAT, ESQ.,                 Case No. EDCV 19-0961-AB (AS)
12                      Plaintiff,
13          v.                                         JUDGMENT
14    SHANNON FLECK, et al.,
15                      Defendants.
16

17         Pursuant    to    the   Court’s   Order   Dismissing    Third   Amended
18   Complaint,
19
20         IT IS ADJUDGED that the above-captioned action is dismissed

21   with prejudice.
22
           DATED:     December 8, 2020.
23

24

25                                             _____________ _____________
                                                     ANDRÉ BIROTTE JR.
26                                             UNITED STATES DISTRICT JUDGE
27

28
